DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse to elect Group I with species AE1 and CS1, encompassing claims 1-3, and 5-13 in the reply filed on 2/19/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the functional limitation of “wherein the first and second electrodes are relatively spaced and oriented so as to create a pre-determined magnetic field when the first and second electrodes are connected a power supply”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to 
Furthermore, it is known in the art that there are multiple ways to create a magnetic field by applying a power supply to two electrodes. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).
Claim 1 recites the limitation “a first electrode…” in line 3 and "a second substrate comprising a second electrode material" in line 6.  Then, claim 1 recites the limitation of “the first and second electrodes” in lines 8 & 9. Claim 1 does not recite “a second electrode”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. Based on the claim and for the purpose of examination, “a second substrate” will be interpreted as “a second electrode”. 
Claim 1 recites the limitation "a first dielectric or semiconductor substrate surface” and “a second dielectric or semiconductor substrate surface”  in line 3 and 6, respectively. Since “a core dielectric or semiconductor substrate” is cited in line 2, it is not clear if there is another dielectric or semiconductor substrate which has a first surface and a second surface” or they are refereed “a first surface of the core substrate” and “a second surface of the core substrate”, respectively. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitations will be interpreted as "a first surface of the core/a dielectric or semiconductor substrate” and “a second surface 
Due to the dependency to the parent claim, claims 2-3, and 5-13 are rejected.
Claim 7 recites the limitation "electrode material”. The same limitation is cited in claim 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitations will be interpreted as “the electrode material”.
Claim 11 recites the functional limitation of “a metal core operative to enhance or shape he magnetic field”. This limitation merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The recited functional characteristic does not follow from (is not an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the apparatus to achieve the functional characteristic or the functional characteristic is due to a manner of operating the device.  
Furthermore, it is known in the art that there are multiple ways to enhance or shape the magnetic field. Therefore, it is not clear which of those ways are encompassed by the claim. Thus, one having ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim (see MPEP 2173.05(g) for more information).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 5-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al (PG-PUB US 2017/0081174).
Regarding claim 1, Liu et al disclose an electronic device having an electrode structure (ABSTRACT). The apparatus comprises
(1) a core dielectric substrate 25/131/137 (Figures 1-11, paragraphs [0018], [0033], & [0038]);
(2) a first electrode 136 on a first surface of the dielectric substrate 25/131/137, wherein the electrode material comprise nickel  (Figures 3-11, paragraphs [0018], [0033]-[0034], & [0038]); and
(3) a second electrode 138 on a second surface of the dielectric substrate 25/131/137 (Figures 3-11, paragraphs [0018], [0033], & [0038]);
wherein a voltage is applied to the first electrode 136 and the second electrode 138 to generated magnetic field (Figure 3, paragraphs [0032] – [0033], & [0035]).
It should be noted that the recitation of “a PCB-type exothermic reaction” is in preamble. When reading the preamble in the context of the entire claim, the recitation  is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The claim does not define “a pre-determined magnetic field”, thus “any generated magnetic field” read on the limitation.  Liu teaches that magnetic field is generated (paragraphs [0032] – [0033], & [0035]).
Regarding claim 2, Liu teaches that the electrode material comprise nickel (paragraph [0034]).
Regarding claim 3, Liu teaches that the first electrode 136 and the second electrode 138 are on the same side of the substrate 25/131.
Regarding claim 5, Liu teaches that the first electrode 136 and the second electrode 139 are provided on the dielectric layer 137 (Figures 3-11, paragraph [0033]).
Regarding claim 6, Liu teaches that the first electrode 136 and the second electrode 139 are provided on the dielectric layer 137 (Figures 3-11, paragraph [0033]).
Regarding claim 7, Liu teaches that that the first electrode 136 and the second electrode 139 are provided on the dielectric substrate 25/131 137 and connected by via (Figures 3-11, paragraphs [0018], [0033]-[0034], [0038],& [0045])

Regarding claim 8, Liu teaches that Liu teaches that the first electrode 136 and the second electrode 139 are provided on the dielectric layer 137 (Figures 3-11, paragraph [0033]).
Regarding claim 9, Liu teaches that the structure is packaged between a cap structure 25 and a seal structure 26 (paragraphs [0018] & [0023]). The limitation of “the magnetic field is operative to trigger an exothermal reaction” is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 10, Liu teaches that the magnetic field is generated by applying voltage (Figure 3, paragraphs [0032] – [0033]).
Regarding claim 11, Liu teaches that metal conductors 502/604 is coupled with the electrodes (Figures 5-11, paragraphs [0038] – [0039]).
Regarding claim 12, Liu teaches that the dielectric substrate is subject relative high temperature (paragraph [0020]).  The cited limitation is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 13, Liu teaches that dielectric material may comprises silicon oxide or silicon nitride or aluminum oxide or magnesium oxide (paragraphs [0038] & [0039]).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795